274-/S;           FILE COPY




COA#      08-13-00139-CR                      OFFENSE:         22.02

          Daren Marcus Bell v. The
STYLE: State of Texas                         COUNTY:          Tarrant

COA DISPOSITION:      AFFIRM                  TRIAL COURT:     Criminal District Court No. 2


                             Publish: NO


DATE: 1/30/15                                 TC CASE #:       1304432R




                    IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Daren Marcus Bell v. Thei State
STYLE:   of Texas                                   CCA#:        2.7^ -IS
        PRO SE                    Petitioii         CCA Disposition:
FOR DISCRETIONARY REVIEW IN 'CCA IS:                DATE:

                                                    JUDGE:

date:     Ot/ay/jwr                                 SIGNED:                     PC:

JUDGE:          /£t £*lc4^                          PUBLISH:                    DNP:




                                                                                 MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: